          Case 1:18-cv-00505-LY Document 79 Filed 03/10/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

AMY SMITH, JULIE ANN NITSCH   §
MARINA CONNER, EMILY          §
BORCHARDT, SARAH JONES,       §
ANGELA FIELDING, ANISHA ITUAH §
(By and Through her Legal Guardian,
                              §
ANGELA McKAY), and HEATHER    §
SIN, each individually and as §                     CASE NO. 1:18-cv-505-LY
Representatives of all others similarly
                              §
Situated                      §
                              §
v.                            §
                              §
CITY OF AUSTIN, TRAVIS COUNTY §
DISTRICT ATTORNEY MARGARET §
MOORE, FORMER TRAVIS COUNTY §
DISTRICT ATTORNEY ROSEMARY §
LEHMBERG, AUSTIN POLICE CHIEF §
BRIAN MANLEY, FORMER AUSTIN §
POLICE CHIEF ART ACEVEDO, and §
TRACIS COUNTY, TEXAS          §

                                    NOTICE OF APPEAL

       Notice is hereby given that all Plaintiffs in the above captioned and numbered cause,

pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure, hereby appeal to the United

States Court of Appeals for the Fifth Circuit from the final judgment and Order on Defendants’

Motions to Dismiss entered in this action on the 10th day of February 2020, (Doc. 75), attached

hereto as Exhibit A.
          Case 1:18-cv-00505-LY Document 79 Filed 03/10/20 Page 2 of 2




                                             Respectfully submitted,



                                             By: /s/ Jennifer R. Ecklund
                                                Jennifer R. Ecklund
                                                Texas Bar No. 24045626
                                                jecklund@thompsoncoburn.com

                                                 Elizabeth G. Myers
                                                 Texas Bar No. 24047767
                                                 emyers@thompsoncoburn.com

                                                 THOMPSON COBURN LLP
                                                 1919 McKinney Avenue, Suite 100
                                                 Dallas, Texas 75201
                                                 Telephone: 972/629-7100
                                                 Facsimile: 972/629-7171




                                CERTIFICATE OF SERVICE

       On March 10, 2020, I electronically submitted the foregoing document to the Clerk of the

Court for the United States District Court for the Western District of Texas using the electronic

case filing system of the Court. Notice of this filing will be sent to all counsel of record by the

Court’s electronic filing system.



                                                     /s/ Elizabeth G. Myers




                                               -2-
